     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, EASTERN DIVISION


UNITED STATES OF AMERICA,       )
                                )      CRIMINAL ACTION NO.
       v.                       )         3:14cr507-MHT
                                )              (WO)
TAMAICA HOSKINS                 )


                              ORDER

      In accordance with the court’s opinion and judgment

in Hoskins v. United States, 3:16cv439-MHT, refiled as

document numbers 131 and 132 in this criminal case,

granting in part defendant Tamaica Hoskins’s 28 U.S.C.

§ 2255 petition, it is ORDERED that:

      (1) The judgment and statement of reasons imposed

on   defendant   Tamaica   Hoskins    on   June    25,     2015,   and

entered on June 30, 2015 (doc. nos. 110 and 111), are

vacated.

      (2) This case is set for resentencing on July 8,

2019, at 10:00 a.m., in Courtroom 2FMJ, at the United

States      Courthouse     Complex,    One        Church     Street,

Montgomery, Alabama.       The United States Marshal or the
person having custody of the defendant shall produce

defendant Hoskins for the proceeding.

    DONE, this the 27th day of June, 2019.

                            /s/ Myron H. Thompson
                         UNITED STATES DISTRICT JUDGE
